Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2022 as been entered. 
Status of Application

2.	Acknowledgement is made of amendments filed 01/14/20212. Upon entering the amendments, claim 1 is amended and claims 9 and 11-38 remain withdrawn from consideration as non-elected. The claims 1-8 and 39 are presented for examination on merits herein. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deville et al (US 2015/0329431).
	Regarding claim 39, Deville teaches a material for use in a device that can be a probe (see paragraph 0052). The material is comprised of oriented ceramic particles that are oriented platelets (see Abstract and Fig. 30), said material having a relative density greater than 90% (see paragraph 0278). The thickness of said platelets is less than 3 µm (see paragraph 0185). The width of the sintered material product is greater than 5 cm (see paragraph 0282). The Deville material comprises, in addition to the oriented ceramic particulate (platelet) phase, a secondary ceramic phase that can be alumina (see claim 13). As alumina is one of a small and finite number of components listed as a possible compound for the ceramic phase, selecting this compound would be a matter of routine optimization and experimentation in choosing from said small and finite list. The amount of said secondary ceramic particulate is greater than 20% (see paragraph 0145), and thus when alumina is selected it would comprise an amount meeting the instant claim limitation. The oriented particles constitute greater than 80% of said Deville material (see claim 4). As each limitation of instant claim 39 is met through routine optimization and experimentation with the teachings of the prior art of record, the claim is obvious and not patentably distinct. 
Allowable Subject Matter
6.	Claims 1-8 are allowed. The prior art, either alone or in combination, fails to teach or suggest a sintered product comprising more than 80 vol% of stacked ceramic platelets having each of the dimensional parameters of instant claim 1, wherein the width of the product is greater than 50 mm, and wherein the product comprises more than 20 wt% alumina. 


Response to Arguments
7.	Applicant’s arguments filed 01/14/2022 have been fully considered. The remarks are persuasive at showing that the previously applied grounds of prior art rejection based on Deville et al are no longer applicable to amended claim 1 and its dependent claims. The remarks show that the sintered product of claim 1 now requires major faces of the platelet component to be parallel to one another and to also be extending parallel to a general plane. Because the (C) plane in which length (L) and width (l) are measured must also, according to the amended claims, be parallel to said general plane, the dimensions of the stacked platelets taught by Deville can no longer be considered such that a width, measured relative to the general plane as designated in the instant claims, is taught to be at least 50 mm. The remarks persuasively show that these claim limitations fully specify how this dimension width (l) must be measured relative to the other dimensional parameters of the claims, and it is thus show that a width as measure accordingly is not disclosed at all by Deville. Thus, the remarks persuasively show that each limitation of amended claim 1 and its dependents is no longer taught by the previously applied prior art. The grounds of rejection previously applied for these claims are therefore withdrawn. 
	Applicant’s arguments are not applicable to claim 39, which was not amended. Deville teaches a sintered product that has a structure meeting each limitation of the claim. The Deville platelets extend in a plane, “x-y”, that is shown in Figs. 30-31. The length (L) can thus be measured in this plane. The platelets are present throughout the sintered product, and therefore also extend in a plane, “x-z”, which can be considered to be defined by the “left-to-right” dimension of said Figs. 30-31, and also away from the view of the Figs., into the page. When considered thusly, Deville teaches platelets extending in the “x-z” plane and therefore having a length (L) measured in this plane. Figs. 30-31 display the platelets stacked in the “x-y” plane. The Deville platelets would also be stacked in a plane parallel to the “x-y” plane, i.e. said Figs. 30-31 are considered to show one set of platelets, and because the platelets extend throughout the sintered product, there would be subsequent sets of platelets stacked under the set that is shown in the Figs. 
Considered thusly, the general plane is the “x-y” plane. The width dimension (l) of the instant claims would therefore be measured in the “y” dimension of Figs. 30-31, i.e. from top to bottom in the Figs. This is a direction perpendicular to the length (L) direction, measured in a plane parallel to the general plane “x-y”, which again is a plane in which the Deville platelets extend. This dimension is referred to as the “thickness” in Deville, but it would function as the width of the sintered product, because the Deville product can be considered in terms of the general plane being “x-y” rather than applicant’s contemplated “x-z.” This is necessary because the wording of instant claim 39 covers such configurations, and thus the prior art needs to be considered as to this covered interpretation, along with the interpretation seemingly intended by applicant, as set forth in the remarks. 
The Deville thickness dimension of the platelets themselves is, as discussed above, taught in a range such that it can be 3 µm or less. Deville teaches a width, W2, that could be considered a thickness, and that would also be 3 µm or less. This is because Deville teaches that a platelet shape is defined by a width (W2) dimension to thickness (W1) dimension ratio of as low as 1.5. The platelet width range, as calculated from the thickness range, would thus still contain a substantial portion falling below 3 µm.
Because instant claim 39 does not contain the add claim limitations of amended claim 1 pertaining to the parallel extension plane of the platelet major phases, each limitation of said claim 39 remains met by the Deville teachings, and applicant’s arguments regarding the prior art are not persuasive for this claim. Thus, the ground of rejection previously issued is maintained for the reasons set forth above. 
					Conclusion
8.	Claims 1-8 are allowed. Claims 9 and 11-38 are withdrawn from consideration as non-elected. Claim 39 is rejected. 
9.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW11 February 2022